               Case 19-24331-PDR       Doc 50     Filed 02/29/20   Page 1 of 7




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA

IN RE:                                          CASE NO. 19-24331-BKC-JKO
                                                CHAPTER 13
RALPH LEVI SANDERS, JR.
__________________________/



               ANY INTERESTED PARTY WHO FAILS TO FILE AND
               SERVE A WRITTEN RESPONSE TO THIS MOTION WITHIN
               14 DAYS AFTER SERVICE OF THIS MOTION SHALL,
               PURSUANT TO ADMINISTRATIVE ORDER 2014-03, BE
               DEEMED TO HAVE CONSENTED TO THE ENTRY OF AN
               ORDER IN THE FORM ATTACHED TO THIS MOTION.



 ATTORNEY-REPRESENTED DEBTOR’S VERIFIED “OUT OF TIME” MOTION FOR
         REFERRAL TO MORTGAGE MODIFICATION MEDIATION

         The Debtor files this Verified “Out of Time” Motion for Referral to Mortgage

Modification Mediation (“Out of Time Motion”) and requests the Court enter an Order

Granting Debtor’s Verified “Out of Time” Motion for Referral to Mortgage Modification

Mediation (“Order Granting Out of Time Motion”) referring Debtor and The Bank of New

York Mellon c/o Specialized Loan Servicing, LLC (“Lender”) to Mortgage Modification

Mediation (“MMM”) and states as follows:

1.       Debtor is an individual who has filed for bankruptcy relief under, or converted to,

         chapter 13 on October 25, 2019. In support of Debtor’s request to participate in

         MMM “Out of Time”, Debtor states that he wishes to attempt to save his home.




                                          Page 1 of 7
MMM-LF-03 (rev. 04/01/15)
              Case 19-24331-PDR       Doc 50     Filed 02/29/20      Page 2 of 7




       2.     Debtor requests MMM for real property (“Property”) located at the

              following street address: 561 SW 60 Ave., Plantation, FL 33317; account

              number for this property is 9424 (last four digits).

              a. The Property is (check one box):

                     The Debtor’s primary residence

                     Not the Debtor’s primary residence

              b. Borrowers obligated on the promissory note and mortgage on the

                  Property are (check one box):

                     Debtor only

                      Debtor and non-filing co-obligor/co-borrower/third party

                      Contact information for co-obligor/co-borrower/third party:

                      Name:_____________________________________
                      Address:___________________________________
                              ___________________________________
                      Telephone:_________________________________
                      email:_____________________________________


                     Other:

                      Name:_____________________________________

                      Address:___________________________________
                              ___________________________________
                      Telephone:_________________________________
                      email:_____________________________________


              c. If applicable, Debtor’s attorney has simultaneously filed with this

                  motion the MMM Local Form “Third Party’s Consent to Attend and



                                         Page 2 of 7
MMM-LF-03 (rev. 04/01/15)
              Case 19-24331-PDR       Doc 50     Filed 02/29/20   Page 3 of 7




                  Participate in Mortgage Modification Mediation” signed by each co-

                  obligor/co-borrower/third party listed above.

       3.     Debtor intends to (check all boxes that apply):

                  Modify the mortgage on the Debtor’s primary residence.

                  Modify the mortgage on Property that is not the Debtor’s primary

                  residence.

                  Surrender the Property to the Lender.

       4.     Prior to filing this motion, Debtor remitted to Debtor’s attorney the required

              non-refundable portal submission fee in the amount of $40.00 and the

              required non-refundable Document Preparation Software fee in the

              amount of $40.00 for a total fee of $80.00.

       5.     Prior to filing this motion, Debtor’s attorney completed preparation of

              Debtor’s information using the court-approved on-line program that

              facilitates the preparation of the Debtor’s loan modification package

              (“Document Preparation Software”) and has paid the $40.00 Document

              Preparation Software fee to the approved vendor. Debtor’s initial loan

              modification forms have been generated and are ready for signature and

              submission. Debtor’s attorney has also collected all of the required

              supporting documentation as required by the Document Preparation

              Software (such documentation and forms referred collectively to as

              “Debtor’s Prepared Package”) and is prepared to submit the supporting

              documentation along with the modification forms.




                                         Page 3 of 7
MMM-LF-03 (rev. 04/01/15)
              Case 19-24331-PDR       Doc 50      Filed 02/29/20   Page 4 of 7




       6.     Prior to filing this motion, Debtor’s attorney has determined that:

                  Lender is registered with the approved Mortgage Modification

                  Mediation Portal (“MMM Portal”);

                  Lender is not registered. Debtor requests the Court require Lender to

                  register with the MMM Portal within seven days after entry of the

                  Order.

       7.     Debtor requests Lender consider (check as many boxes as applicable):

                  A HAMP or government sponsored loan modification

                  A conventional loan modification

                  A deed in lieu of foreclosure

                  A state court consent in rem final judgment of foreclosure

                  Surrender options

                  Other: Principal forgiveness

       8.     IF DEBTOR IS REQUESTING NON-RETENTION (SURRENDER)
              OPTIONS:
              a. Debtor will submit all additional documents required for surrender as

                  provided for on the MMM Portal.

              b. Debtor represents that the Property has been listed for sale.

       9.     Prior to filing this motion, Debtor remitted the required Mediator’s fee in the

              amount of $300.00 to Debtor’s attorney, unless the Debtor is seeking pro

              bono mediation under paragraph 11. Debtor understands and

              acknowledges that after the mediator is designated, the mediator’s fee is

              not refundable for any reason at any time.




                                         Page 4 of 7
MMM-LF-03 (rev. 04/01/15)
              Case 19-24331-PDR       Doc 50    Filed 02/29/20   Page 5 of 7




      10.     Within seven days after filing the MMM Local Form “Debtor’s Notice of

              Selection of Mortgage Modification Mediator” (or “Notice of Clerk’s

              Designation of Mortgage Modification Mediator”) or the Lender’s

              registration on the MMM Portal, whichever occurs later, Debtor’s attorney

              shall upload and submit through the MMM Portal, Debtor’s Prepared

              Package, together with any additional forms or documents which Lender

              may post on the MMM Portal, and pay a non-refundable MMM Portal

              submission fee in the amount of $40.00. In addition, the Debtor’s attorney

              will upload the Order to the MMM Portal as part of the submission of

              Debtor’s documentation.

      11.     Debtor’s attorney:

                  Will forward the mediator’s fee directly to the Mediator within seven

                  days after designation of the mediator; OR

                  Represents that the Debtor requests he/she be considered as a

                  candidate for pro bono mediation because the Debtor’s undersigned

                  attorney is representing the Debtor pro bono, or Debtor’s income is

                  less than 150% above the poverty level (see attached calculation).

      12.     Debtor consents to Lender communicating directly with Debtor’s attorney

              for any and all aspects of the mortgage mitigation mediation program.

      13.     [For chapter 7 debtors] Debtor understands and consents to this Court’s

              MMM procedures which require that, if the Debtor becomes otherwise

              eligible for entry of a discharge before the MMM process is completed, the

              Court shall delay issuance of the discharge until either an agreement is



                                        Page 5 of 7
MMM-LF-03 (rev. 04/01/15)
              Case 19-24331-PDR      Doc 50    Filed 02/29/20   Page 6 of 7




              reached or the parties reach impasse as reflected in the Local Form "Final

              Report of Mortgage Modification Mediator".

   WHEREFORE, Debtor requests that the “Out of Time Motion” be granted and for

   such other and further relief as this Court deems proper.

                              DEBTOR’S VERIFICATION


Pursuant to 28 U.S.C. §1746, I declare under penalty of perjury the foregoing is true
and correct on February 29, 2020.


                                                /s/ Ralph Levi Sanders, Jr.______
                                                Debtor: Ralph Levi Sanders, Jr.




                             CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the Debtor’s Verified Out of Time
Motion for Referral to Mortgage Modification Mediation was served upon the parties
listed below, in the manner noted therein, on February 29, 2020.


                                               /s/ Michael H. Johnson, Esq.
                                               Law Offices of Michael H. Johnson, P.A.
                                               3601 W. Commercial Blvd., Suite 31
                                               Fort Lauderdale, FL 33309
                                               (954) 535-1131
                                               (954) 641-7750
                                               Florida Bar No. 0149543
                                               Mike@attorneydebthelper.com




                                       Page 6 of 7
MMM-LF-03 (rev. 04/01/15)
              Case 19-24331-PDR       Doc 50    Filed 02/29/20   Page 7 of 7




Copies to:

VIA CM/ECF:
Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Robin R. Weiner, Trustee
ecf@ch13weiner.com; ecf2@ch13weiner.com

Gavin N Stewart on behalf of Creditor Specialized Loan Servicing LLC
bk@stewartlegalgroup.com

VIA US MAIL:
The Bank of New York Mellon
c/o Specialized Loan Servicing, LLC
POB 636007
Littleton, CO 80163




                                        Page 7 of 7
MMM-LF-03 (rev. 04/01/15)
